Case 1:17-cv-01323-MN Document 164 Filed 04/12/19 Page 1 of 5 PageID #: 3747



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

CONSUMER FINANCIAL PROTECTION
BUREAU,

                          Plaintiff,                 No. 17-CV-01323 (MN)

                 v.

THE NATIONAL COLLEGIATE MASTER
STUDENT LOAN TRUST, et al.,

                          Defendants.


                 LETTER TO THE HONORABLE MARYELLEN NOREIKA
                            FROM ANDREW D. CORDO


                                        ASHBY & GEDDES
                                        Andrew D. Cordo (#4534)
 Of counsel:                            500 Delaware Avenue, 8th Floor
 Uri Itkin                              P.O. Box 1150
 Kasowitz Benson Torres LLP             Wilmington, DE 19899
 1633 Broadway                          Tel: (302) 654-1888
 New York, New York 10019               acordo@ashbygeddes.com
 Tel: (212) 506-1788
 uitkin@kasowitz.com                    Attorneys for Objecting Noteholders


 Dated: April 12, 2019




{01439497;v1 }
Case 1:17-cv-01323-MN Document 164 Filed 04/12/19 Page 2 of 5 PageID #: 3748




                                           April 12, 2019
VIA ECF
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware

        Re:     CFPB v. NCMSLT et al., No. 17-cv-01323-MN

Dear Judge Noreika:
        We and Kasowitz Benson Torres LLP represent the group of 17 Objecting Noteholders1
and write to address why the 1601 documents withheld by VCG on the basis of privileges
belonging to the Trusts (the “At-Issue Communications”) should be produced to the Objecting
Noteholders. VCG and the Law Firms insist the At-Issue Communications were made for the
benefit of the Trusts and are protected by privileges belonging to the Trusts. The “fiduciary
exception” to privilege permits the Trusts’ beneficiaries to consider such communications, made
purportedly on their behalf. As the primary (if not exclusive) beneficiaries of the Trusts and the
intended beneficiaries of the Law Firms’ advice, the Objecting Noteholders are entitled to inspect
the At-Issue Communications under established Delaware law.2
        The Objecting Noteholders Are the Trusts’ Beneficiaries. The Noteholders are the
intended, primary and effectively only beneficiaries of the Trusts. The Trusts’ intended
beneficiaries are the Noteholders. See, e.g., Trust Agreement (“TA”), D.I. 31-1, § 2.03 (“Purposes
and Powers. (a) The purpose of the Trust is . . . (i) To acquire a pool of Student Loans, to execute
the Indenture and to issue the Notes.”).3 Leaving no doubt as to that intention, the Trust
Agreements state expressly that the Noteholders are beneficiaries of the Trusts so long as the Notes
are outstanding. See TA § 14.04 (“for so long as any of the Notes . . . are outstanding . . . the
Noteholders . . . are third-party beneficiaries [of the Trust Agreements]”). The Noteholders are
also the direct economic beneficiaries of the Trusts, which have granted their “right, title and
interest” in all of their assets (the “Indenture Trust Estate”) to an Indenture Trustee for the benefit
of Noteholders. See Indenture, D.I. 67-1, at 1-2, Granting Clause. Unless and until all Noteholders
are repaid in full, owners of so-called Beneficial Interests in the Trusts (i.e., VCG) are entitled to


1
        Capitalized terms not defined here have the meaning given to them in D.I. 141.
2
        The Objecting Noteholders would treat the At-Issue Communications as confidential under
the Protective Order and agree to preserve the Trusts’ privilege over the documents.
3
        The Noteholders are paradigmatic intended beneficiaries under Delaware law. See, e.g.,
Arrowood Indem. Co. v. Hartford Fire Insu. Co., 774 F. Supp. 2d 636, 658 (D. Del. 2011) (“For a
party to be deemed a third-party beneficiary to a contract, (i) the contracting parties must have
intended that the third party beneficiary benefit from the contract, (ii) the benefit must have been
intended as a gift or in satisfaction of a preexisting obligation to that person, and (iii) the intent to
benefit the third party must be a material part of the parties’ purpose in entering into the contract.”);
see also Capano v. Capano, 2014 WL 2964071, at *13 (Del. Ch. June 30, 2014) (in determining
whether party is an intended beneficiary of a Delaware statutory trust, courts “look to the text of
the business trust agreement and respect its plain language”).
 Case 1:17-cv-01323-MN Document 164 Filed 04/12/19 Page 3 of 5 PageID #: 3749
The Honorable Maryellen Noreika
April 12, 2019
Page 2
nothing from the Trusts or the Indenture Trust Estate. See Indenture § 8.04(b). Given that the
Owners have no reasonable expectation of payment from the Trusts, it is dubious whether they
remain beneficiaries at all.
         Under the Fiduciary Exception, Privileged Communications On Behalf of a Trust
Must Be Produced to a Trust’s Beneficiaries. The fiduciary exception to attorney-client
privilege is rooted in centuries of trust law and stems from the principle that the benefit of advice
regarding trust administration using “both the authority and funds of the trust” runs to a trust’s
beneficiaries. See Wachtel v. Health Net, Inc., 482 F.3d 225, 232 (3d Cir. 2007); see also Riggs
Nat’l Bank of Washington, D.C. v. Zimmer, 355 A.2d 709, 714 (Del. Ch. 1976). The exception’s
most “straight-forward” application is to trust beneficiaries. Wachtel, 482 F.3d at 232. As VCG
conceded in its April 2 letter, the principle that “it is the beneficiary, rather than the trustee, who
is the client component of the attorney-client privilege” is the law in this Circuit. See D.I. 147, at
2 (citing Wachtel).
        To determine whether a trust lawyer’s “real” clients are the trust’s representatives or its
beneficiaries, courts consider whether “(1) the content of the advice was for the benefit of the trust,
not the trustees; (2) the advice was paid for with assets of the trust, not the trustees; and (3) no
adversarial proceeding against the trustees was pending, meaning that the trustees had no need to
seek personal legal advice.” Wachtel, 482 F.3d at 232; see also Mennen v. Wilmington Tr. Co.,
2013 WL 4083852, at *4 (Del. Ch. July 25, 2013) (identifying factors, citing Riggs and Wachtel).
        These factors make plain that the Trusts’ beneficiaries – i.e., the Noteholders – were the
Law Firms’ real clients. First, both VCG and the Law Firms insist that the At-Issue
Communications were made for the benefit of the Trusts and pursuant to an engagement for the
Trusts. See, e.g., D.I. 141-1 at 2 (“WTC confirms its retention of Chaitman to represent the
Trusts”); Ex. 1 (McCarter retained to represent the Trusts); D.I. 141-1 at 17 (DLC retained to
represent the Trusts). Second, the Law Firms have either been paid from the Trusts or sought
payment from the Trusts for the legal advice reflected in the At-Issue Communications. Further –
and crucially – the payments contemplated by the PCJ negotiated and executed by the Law Firms
– i.e., disgorgement, civil penalties and the costs of compliance – would be borne by the
Noteholders. Third, both VCG and the Law Firms insist that the At-Issue Communications reflect
communications and advice for the benefit of the Trusts, not “personal legal advice” sought by
VCG. As the intended beneficiaries of the Law Firms’ advice, the Objecting Noteholders are
entitled through the fiduciary exception to consider that advice, and to consider what was done in
response to that advice “on their behalf.” Riggs, 355 A.2d at 716.
        That the At-Issue Communications involve VCG and not the Owner Trustee is a distinction
that makes no difference. VCG contends (D.I. 147) that it acted as a “representative” of the Trusts,
on behalf of the Trusts, and pursuant to authority derived from an engagement letter executed by
the Owner Trustee. VCG concedes that “the Owner Trustee is also party to the privilege here,”
and the Court has ordered the At-Issue Communications – which VCG had “withheld for asserting
the Trust privilege” – produced to the Owner Trustee. See April 4, 2019 Conference Tr. at 33-34,
40 (excerpted and attached as Ex. 2). Under the fiduciary exception and “real” client analysis
applied by Riggs, Wachtel, and their progeny, documents withheld by VCG on the grounds of the
Trusts’ privilege must be provided to the Noteholders. That the Owner Trustee has no objection
to the Noteholders reviewing the Trusts’ privileged documents is both consistent with the purpose
of the fiduciary exception and confirms why that exception does, and should, apply here.
 Case 1:17-cv-01323-MN Document 164 Filed 04/12/19 Page 4 of 5 PageID #: 3750
The Honorable Maryellen Noreika
April 12, 2019
Page 3
        VCG’s contention (D.I. 147 at 3) that it holds Beneficial Interests in the Trusts is irrelevant
to the “real client” analysis. The Noteholders are the intended, primary and (at present) only
beneficiaries of the Trusts. See TA §§ 2.03, 14.04; Indenture at 1-2, Granting Clause. Contrary
to VCG’s false assertion, the fiduciary exception applies to work product, especially where trust
beneficiaries seek work product generated for the Trusts.4 In short, absent a repudiation of its
position to date that the Law Firms represented the Trusts – and a concession that the Law Firms
represented VCG personally – VCG has no rejoinder.
       It speaks volumes that VCG – the Trusts’ purported “representative” – objects to sharing
legal advice that it supposedly procured for the Trusts with the Trusts’ beneficiaries. Despite
VCG’s current attempt to shield this advice, the record reflects VCG’s understanding that its
communications with McCarter might ultimately be shared with others. See, e.g., Ex. 3 (May 5,
2017 email chain between VCG and McCarter, concluding with VCG asking McCarter “for a
quick call” on an “important” PCJ-related matter because “I don’t want to put it on email!”).
        The Objecting Noteholders Need Not Show Good Cause, But Have It. The “straight-
forward” application of the fiduciary exception in the trust context means that trust beneficiaries
need not demonstrate “good cause” to obtain legal advice procured for their benefit. See Wachtel,
482 F.3d at 232; Solis, 644 F.3d at 228 (“common-law principles governing required disclosure of
trustee communications do not impose a ‘good cause’ limitation on the beneficiary’s access to this
type of information”) (quoting Martin v. Valley Nat’l Bank, 140 F.R.D. 291, 326 (S.D.N.Y. 2011).
The good cause test is nonetheless easily met here: (i) this is no fishing expedition: the At-Issue
Communications are a discrete set of communications, identified by an agreed-upon search
protocol, concerning the Law Firms’ representation of the Trusts in connection with the CFPB
investigation and the PCJ (ii) there is more than a colorable claim here: the Court has determined
that “significant questions exist regarding the authority of prior counsel [McCarter] to sign the PCJ
on behalf of he Trusts, and over the objection of the Owner Trustee” (D.I. 95 at 11); (iii) the At-
Issue Communications are not available from other sources; (iv) the Objecting Noteholders hold
billions in Notes, are (and will be) directly impacted by the legal advice in question, and are being
asked to pay the Trusts’ counsel and the PCJ-related costs; and (v) there are no trade secrets at
stake. See Garner v. Wolfinbarger, 430 F.2d 1093, 1104 (5th Cir. 1970).
       For the foregoing reasons, we respectfully request the Court order VCG to produce the At-
Issue Communications to the Objecting Noteholders.


4
        See Riggs, 355 A.2d at 716 (“[t]o permit the work product privilege to shield [the
challenged legal advice] from the beneficiaries would contravene the policy of full disclosure
which is essential in the trustee-beneficiary relationship.”); Solis v. Food Emplrs. Labor Relations
Ass’n, 644 F.3d 221, 232 (4th Cir. 2011) (fiduciary exception “similarly applies to the work
product doctrine” in trust and ERISA context) (collecting cases). The “substantial need”
requirement is met as a matter of course by trust beneficiaries because “the beneficiaries are
entitled to know what the trustees did, that is, what legal opinion was sought on their behalf and
what was done in light of that opinion on their behalf.” Riggs, 355 A.2d at 716. VCG’s reliance
on Saito v. McKesson HBOC, Inc., 2002 WL 31657622, at *11 (Del. Ch. Nov. 13, 2002), for the
proposition that the “fiduciary exception does not apply to work product” (D.I. 147 at 3) is bizarre
given that this opinion (in a shareholder books and records action) does not address the fiduciary
exception at all.
Case 1:17-cv-01323-MN Document 164 Filed 04/12/19 Page 5 of 5 PageID #: 3751
The Honorable Maryellen Noreika
April 12, 2019
Page 4
                                              Respectfully submitted,
                                              /s/ Andrew D. Cordo (#4543)

Of Counsel:
Michael A. Hanin
Uri Itkin

cc: All counsel of record (by ECF)
